DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with YingYing Zhou, Reg. No. 67,908. The application has been amended as follows:

1. (Currently Amended) 	An association handling method, applied to a distributed unit (DU), comprising:
determining one or more transport network layer (TNL) addresses of a central unit (CU); and establishing multiple TNL associations between the DU and the CU according to the one or more TNL addresses;
wherein the establishing the multiple TNL associations between the DU and the CU according to the one TNL address comprises:
establishing a first TNL association according to the one TNL address;
receiving a second TNL address according to the first TNL association; and
establishing a second TNL association according to the second TNL address;
wherein the receiving [[a]] the second TNL address according to the first TNL association comprises:
receiving a list transmitted by the CU, wherein the list comprises TNL addresses corresponding to one or more CUs;
wherein the method further comprises: 
receiving a signaling transmitted by the CU, the signaling notifying that the CU updates or releases a binding relationship between a TNL association and an F1 application layer (F1-AP) UE-related signaling or an F1-AP UE-unrelated signaling;
wherein the F1-AP UE-related signaling is an F1-AP signaling that relates to a UE, and the F1-AP UE-unrelated signaling is an F1-AP signaling that does not relate to the UE.

2. (Canceled).	

3. (Currently Amended) 	The method according to claim 

receiving an F1 setup response message according to the first TNL association, wherein 
the F1 setup response message comprises the second TNL address; or receiving a CU configuration update message according to the first TNL association, wherein the CU configuration update message comprises the second TNL address.

4. (Original) 	The method according to claim 1, further comprising: receiving an update request message for updating a TNL association of the DU; and updating the TNL association of the DU according to the update request message.

5. (Original) 	The method according to claim 4, wherein the receiving the update request message for updating the TNL association of the DU comprises:
receiving an F1 setup response message, wherein the F1 setup response message comprises the update request message instructing an update of the TNL association of the DU; or
receiving a CU configuration update message, wherein the CU configuration update message comprises the update request message instructing an update of the TNL association of the DU.

6. (Currently Amended) 	An association handling method, applied to a central unit (CU), comprising:
establishing multiple transport network layer (TNL) associations between the CU and a distributed unit (DU) according to one or more TNL addresses;
wherein the establishing the multiple TNL associations between the CU and the DU according to the one or more TNL addresses comprises:
establishing a first TNL association with the DU according to the one TNL address;
transmitting a second TNL address to the DU according to the first TNL association; and
establishing a second TNL association with the DU according to the second TNL address;
wherein the transmitting [[a]] the second TNL address to the DU according to the first TNL association comprises:
transmitting a list to the DU, wherein the list comprises TNL addresses corresponding to one or more CUs;
wherein the method further comprises: 
notifying the DU that the CU updates or releases a binding relationship between a TNL association and an F1 application layer (F1-AP) UE-related signaling or an F1-AP UE-unrelated signaling;
wherein the F1-AP UE-related signaling is an F1-AP signaling that relates to a UE, and the
 F1-AP UE-unrelated signaling is an F1-AP signaling that does not relate to the UE.

7. (Canceled). 	

8. (Currently Amended)	The method according to claim 
transmitting an F1 setup response message to the DU according to the first TNL association, wherein the F1 setup response message comprises the second TNL address; or
transmitting a CU configuration update message to the DU according to the first TNL association, wherein the CU configuration update message comprises the second TNL address.

9. (Original) 	The method according to claim 6, further comprising:
transmitting an update request message for updating a TNL association of the DU to the DU.

10. (Original) 	The method according to claim 9, wherein the transmitting the update request message for updating the TNL association of the DU to the DU comprises:
transmitting an F1 setup response message to the DU, wherein the F1 setup response message comprises the update request message instructing an update of the TNL association of the DU; or
transmitting a CU configuration update message to the DU, wherein the CU configuration update message comprises the update request message instructing an update of the TNL association of the DU.

11. (Cancelled).

12. (Currently Amended) 	The method according to claim 
receiving a first signaling transmitted by the CU, wherein the first signaling comprises an identifier of updating the binding relationship 
or, receiving a second signaling transmitted by the CU and dedicated to updating the binding relationship 
or, transmitting a third signaling to the CU by using a third TNL association; and
receiving a fourth signaling transmitted by the CU in response to the third signaling by 
using a fourth TNL association.

13. (Cancelled).
14. (Cancelled).

15. (Currently Amended) 	The method according to claim 
receiving a fifth signaling, wherein the fifth signaling comprises a message for releasing a binding relationship between an F1 AP signaling and a fifth TNL association,
wherein if a UE-unrelated signaling is used to notify the DU, it is indicated that an F1 AP signaling bound with the fifth TNL association is to be released; or
if a UE-related signaling is used to notify the DU, it is indicated that an F1 AP signaling bound with the fifth TNL association that is related to the UE is to be released;
or,
receiving a sixth signaling, wherein a sixth TNL association field in the sixth signaling is set to null, and the sixth TNL association field being set to null indicates that the CU releases an F1 AP signaling bound with the sixth TNL association.

16. (Cancelled).
17. (Cancelled).
18. (Cancelled).

19. (Currently Amended) 	The method according to claim 
transmitting a first signaling to the DU, wherein the first signaling comprises an identifier of updating the binding relationship 
transmitting to the DU a second signaling dedicated to updating the binding relationship 
or, receiving a third signaling transmitted by the DU by using a third TNL association; and
transmitting a fourth signaling in response to the third signaling to the DU by using a fourth TNL 
association, wherein the fourth signaling is used for instructing the DU to update the binding relationship 

20. (Cancelled).

21. (Currently Amended) The method according to claim 
or, transmitting a sixth signaling to the DU, wherein a TNL association field in the sixth signaling is set to null, and the sixth TNL association field being set to null indicates that the CU releases an F1 AP signaling bound with the sixth TNL association.

22. (Cancelled).
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).
26. (Cancelled).

27. (Currently Amended) 	A distributed unit (DU), comprising: a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the steps in the association handling method according to claim 

28. (Currently Amended) 	A central unit (CU), comprising: a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the steps in the association handling method according to claim 

29. (Cancelled).
30. (Cancelled).
31. (Cancelled).

32. (New) The method according to 1, wherein the CU is a first CU instance, and the establishing a second TNL association according to the second TNL address comprises:
establishing, according to the second TNL address, TNL associations with a second CU instance and a third CU instance in a case that the second TNL address comprises TNL addresses of the second CU instance and the third CU instance.

33. (New) The method according to 6, wherein the CU is a first CU instance, and the 
establishing a second TNL association with the DU according to the second TNL address comprises:
causing the DU to establish TNL associations with a second CU instance and a third CU instance according to the second TNL address, in a case that the second TNL address comprises TNL addresses of the second CU instance and the third CU instance.

Allowable Subject Matter
Claims 1, 3-6, 8-10, 12, 15, 19, 21, 27-28, and 32-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…determining one or more transport network layer (TNL) addresses of a central unit (CU); and establishing multiple TNL associations between the DU and the CU according to the one or more TNL addresses;
wherein the establishing the multiple TNL associations between the DU and the CU according to the one TNL address comprises: establishing a first TNL association according to the one TNL address; receiving a second TNL address according to the first TNL association; and establishing a second TNL association according to the second TNL address;
wherein the receiving the second TNL address according to the first TNL association comprises: receiving a list transmitted by the CU, wherein the list comprises TNL addresses corresponding to one or more CUs;
wherein the method further comprises: receiving a signaling transmitted by the CU, the signaling notifying that the CU updates or releases a binding relationship between a TNL association and an F1 application layer (F1-AP) UE-related signaling or an F1-AP UE-unrelated signaling;
wherein the F1-AP UE-related signaling is an F1-AP signaling that relates to a UE, and the F1-AP UE-unrelated signaling is an F1-AP signaling that does not relate to the UE.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462